 In the Matter of SEBASTIAN S. KRESGE, INDIVIDUALLY AND DOING BUSI-NESS UNDER THE TRADE NAME AND STYLE OF KRESGE DEPARTMENTSTORE AND KRESGE-NEWARK AND KRESGE-NEWARK, INC.andNORTH-ERN NEW JERSEY DEPARTMENT STORE EMPLOYEES LOCAL 950, AFL,AND LOCAL JOINT EXECUTIVE BOARD OFESSEX COUNTY, A. F. L.andKRESGE DEPARTMENT STORE CO-WORKERS' MUTUAL AID ASSOCIATION(ALSO KNOWN AS KRESGE-NEWARK CO-WORKERS' ASSOCIATION, INC.,AND FORMERLY KNOWN AS L. S. PLAUT AND COMPANY,EMPLOYEESMUTUAL AID ASSOCIATION), PARTY TO THE CONTRACTIn the Matter of SEBASTIAN S. KRESGE, INDIVIDUALLY AND DOING BUSI-NESS UNDER THE TRADE NAME AND STYLE OF KRESGE DEPARTMENTSTORE AND KRESGE-NEWARK AND KRESGE-NEWARK, INC.andUNITEDRETAIL AND DEPARTMENT STORE EMPLOYEES OF NEW JERSEY, LOCAL108, AFFILIATED WITH UNITED RETAIL, WHOLESALE AND DEPART-MENTSTORE EMPLOYEES OF AMERICA, CIOandKRESGEDEPARTMENTSTORE CO-WORKERS' MUTUAL AID ASSOCIATION (ALSO KNOWN ASKRESGE-NEWARK CO-WORKERS' ASSOCIATION, INC., ANDFORMERLYKNOWN AS L. S. PLAUT AND COMPANY, EMPLOYEES MUTUAL AIDASSOCIATION), PARTY TO THE CONTRACTCases Nos. 2-C-5990 and 2-C-6015, respectivelySUPPLEMENTAL DECISIONANDORDERNovember 17, 1948On July 1, 1948, the Board served upon the Respondents, the As-sociation, the AFL, and the CIO, an Order to Show Cause on or beforeJuly 12, 1948, why the Board should or should not enter an Orderamending its Decision and Order, entered herein on April 21, 1948,by inserting certain provisions in said Order and also by deletingother matter therefrom.The Respondent, Kresge-Newark, Inc., aloneresponded, filing a memorandum and a letter setting forth its views.The Board has considered the proposed amendments set forth in the80 N. L.R. B., No. 72.329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder to Show Cause and the said memorandum and letter, and itconcludes that modification of its Order of April 21, 1948, is war-ranted in the respects hereinafter set forth.1.Paragraph A. 1. (b) of the Order of April 21, 1948, directsboth Respondents to cease and desist from interfering "in any othermanner" with the right of their employees to form, join, or assist labororganizations, to bargain collectively through their chosen representa-tives, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.However, after issuance of the complaint herein, Section7 was amended so as to provide that employees, in addition, shall"have the right to refrain from any or all of such activities except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3)."A majority of the Board believethat paragraph A. 1. (b) of the Order of April 21, 1948 should beamended to include a reference to the right to refrain from unionmembership or activities and thus to reflect in full the rights nowguaranteed by Section 7 of the Act.The Respondent Kresge-Newark,Inc., has stated that it has no objection to such amendment.Para-graph A. 1. (b) of the Order, and the corresponding portions of theNotice referred to in paragraph B. 2 (b), will be ordered amendedaccordingly.2.Paragraph B. 1. (a) of the Order of April 21, 1948, directed theRespondent Kresge-Newark, Inc. to cease and desist from recognizingthe Association as collective bargaining representative of its employees,provided that the withdrawal of such recognition shall notrequire the interruption of the relationship between the respond-ent and the Association relating to the accident, health and benev-olent program sponsored by the Association.The Board now concludes that paragraph B. 1. (a) is adequate forits intended remedial purpose without inclusion of the aforesaidproviso.In addition, the Board believes that deletion of the provisowill eliminate possible confusion as to the effect of its Order requiringdisestablishment of the Association as the collective bargaining repre-sentative of employees of Kresge-Newark Inc.Any substantial ques-tion concerning the effect of that requirement, in the light of theBoard's decision inMatter of Inland Steel Company,77 N. L. R. B. 1,enforced,Inland Steel Company v. N. L. R. B.,September 23, 1948170 F. (2d) 247 (C. A. 7), andMatter of W. W. Cross Company, 77N. L. R. B. 1162, will be considered in the future if it is duly presented,on the basis of the specific factual situation then existing.It does not KRESGE DEPARTMENT STORE331now appear that any such question will necessarilyarise.The provisowill therefore be ordered deleted.,.In so disposing of the proviso, theBoard does not pass upon the suggestion, contained in its Order toShow Cause of July 1, 1948, as to the legal effect in this proceeding ofits decisions in theInland SteelandCrosscases, cited above, finding itunnecessary to do so on the present state of the record.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Order entered herein on April 21, 1948,be amended in the following respects :A. Paragraph A. 1. (b) thereof shall be, and it hereby is, amendedso as to provide as follows :(b) In any other manner interfering with,restraining,or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Northern New JerseyDepartment Store Employees Local 950, AFL, and Local Joint Exec-utive Board of Essex County, A. F. L., or United Retail and Depart-ment Store Employees of New Jersey, Local 108, affiliated with UnitedRetail,Wholesale and Department Store Employees of America, CIO,or any other labor organization,to bargain collectively through rep-resentatives of their own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all of such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act, as guaranteed by Sec-tion 7 thereof.B. Paragraph B. 1. (a) thereof shall be, and it hereby is, amendedso as to provide as follows :(a)Recognizing the Association as the representative of any of itsemployees for the purposes of collective bargaining with respect togrievances,labor disputes,wages,rates of pay,hours of work, orother conditions of employment.C. The Notice attached hereto, marked "Appendix I," shall be sub-stituted for the Notice, marked "Appendix A," which was attached tothe Order of April 21, 1948, and referred to in Paragraph B. 2. (b)thereof.1 The Respondent,Kresge-Newark,Inc., has requested that the order not be changed inthis respect. 332DECISIONS OF NATIONALLABOR RELATIONS BOARDCHAIRMAN HERZOG and MEMBER MURDOCK, dissenting in part :On the facts in this case, we would not modify the original Orderby adding the negative language of Section 7 to that Order and therequired Notice, any more than we would include its affirmative lan-guage in an order against a respondent union in the ordinary casearising under Section 8 (b).These Respondents have not been foundto have interfered with their employees' right to "refrain" from en-gaging in concerted activities, but only with their right to engage inthem.The remedy directed under Section 10 (c), if it is to "effectuatethe policies of the Act," should direct a respondent to cease and desistfrom continuing wrongful acts which it has committed, not thosewhich it has not committed.An order that lacks reasonable particu-larity because it directs a remedy that is irrelevant, seems to us to besubject to the same basic vice as the order found by the Supreme Courtto be too broad in theExpress Publishingcase.2APPENDIX INOTICE To ALL EMPLoYEEsPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE HEREBY DISESTABLISH the Kresge Department Store Co-Workers' Mutual Aid Association (also known as Kresge-NewarkCo-Workers' Association, Inc.) as the representative of any ofour employees for the purpose of dealing with us concerninggrievances, labor disputes, hours of work, or other conditions ofemployment, and we will not recognize it or any successor theretofor any of the above purposes.WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support to it.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Northern New JerseyDepartment Store Employees Local 950, AFL, and Local JointExecutive Board of Essex County, A. F. L., or United Retail andDepartment Store Employees of New Jersey, Local 108, affili-ated with United Retail, Wholesale and Department Store Em-ployees of America, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-2N. L. R.B. v. Empress PublishingCo., 312 U.S. 426. KRESGE DEPARTMENT STORE333ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the National Labor Relations Act.All our employees are free to become, remain, or refrain frombecoming members of these unions or any other labor organiza-tion except to the extent that the right to refrain may be affectedby a lawful agreement requiring membership in a labor organiza-tion as a condition of employment.KRESGE-NEWARK, INC.,Employer.By-----------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.